Citation Nr: 1519638	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, status post left L5-S1 microdiscectomy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right flank pain with left nephro agenesis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2010, and February and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in June 2011 and the RO issued a statement of the case dated in October 2011.  The Veteran submitted his substantive appeal in October 2011.
 
The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2000 decision, the RO denied entitlement to service connection for right flank pain with nephro agenesis with secondary low back condition.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the March 2000 RO decision became final relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for right flank pain with nephro agenesis and a low back disability.  

3.  A low back disability, to include degenerative disc disease and disc herniation status post L5-S1 microdiscectomy, had its onset in service or within one year of service. 

4.  The Veteran has current right flank pain due to the low back disability or an inservice injury.

5.  The Veteran has current GERD that is related to a disease or injury in active service.



CONCLUSIONS OF LAW

1.  The March 2000 rating decision which denied service connection for right flank pain with nephro agenesis with secondary low back condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the March 2000 rating decision is new and material; and the claims for service connection for right flank pain with nephro agenesis and a low back disability are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.1105 (2014).

3.  The criteria for an award of service connection for a low back disability, to include degenerative disc disease and disc herniation status post L5-S1 microdiscectomy, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for an award of service connection for right flank pain with nephro agenesis have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for an award of service connection for GERD have been met.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In a March 2000 decision, the RO denied entitlement to service connection for right flank pain with nephro agenesis with secondary low back condition.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO in March 2000 found that there was no diagnosis associated with the right flank pain and that pain itself was not a disability for which compensation was payable.  In addition, no low back disability was recognized. 

The evidence that has been added to the Veteran's claims file since the March 2000 decision consists of outpatient treatment records, VA examination reports dated in February 2011 September 2011, the Veteran's testimony before the RO, and an Independent Medical opinion dated in November 2014.  The medical evidence indicates that the Veteran has been diagnosed with chronic right flank pain, intercostal muscle in origin, and left L5-S1 microdiscectomy on December 3, 2008.  The February 2011 VA examiner opined that the Veteran's herniated disc (post-surgery) was less likely related to an old injury in service and not related to right flank pain.  The September 2011 examiner found no diagnosable condition for right flank pain.  In addition, the Veteran testified before the RO to symptoms related to his claimed disabilities in service and afterwards and submitted a July 2010 statement of his treatment physician noting his December 2008 microdiscectomy and indicating that it was possible and in fact likely that the Veteran's service injury could be a contributing factor to the development of his degenerative disc disease and disc herniation.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the March 2000 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's back claim and continued complaints of chronic right flank pain.  There were also opinions offered related to these conditions.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in March 2000, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability & Right Flank Pain

The Veteran contends that his back disability and his chronic right flank pain are the result of his military service.  

The evidence in this case indicates that the Veteran injured his right flank kidney area during a physical training run in October 1998.  After that time, the Veteran was issued a profile and was unable to perform regular physical training due to his injury.  A Physical Evaluation Board found in February 1999 that the Veteran had right flank pain, etiology undetermined, thought to be musculo-skeletal.  It was noted to be unresponsive to medical therapy and symptomatic under conditions of military service.  A congenital absence of the left kidney with secondary right renal hypertrophy was also noted.  However, the report found that this was not likely the cause of the flank pain.  The flank pain was found to be incurred in the line of duty and a proximate result of performing such duty.  

The Veteran has testified that he continued to have right flank pain after service to the present time.

In order to determine whether the Veteran has a disability associated with his right flank pain, to include a low back disability, the Veteran has been afforded several VA examinations.  The first examination, dated in October 1999 noted the Veteran's medical history and complaints.  X-rays of his back were normal and no back disability was diagnosed.  The Veteran was found to have right flank pain of undetermined etiology.  The examiner stated that this pain clearly developed during military service and had persisted since discharge.  He was also noted to have no left kidney and a hypertrophied right kidney.

In connection with the claim, the Veteran submitted a July 2010 report of his private physician.  This report stated that the Veteran underwent microdiscectomy L5-S1 in December 2008.  The physician indicated that the Veteran's physical profile and commander's statement outlining his service injury were reviewed.  He then stated that, although most conditions related to herniated discs were degenerative in nature, it was certainly possible, and in fact likely, that the injury he suffered in the military could be a contributing factor to the development of the degenerative disc disease and disc herniation for which he underwent surgery.  

The Veteran then underwent a second VA examination in February 2011.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report, to include the physician's statement above and accompanying private medical records.  The October 1998 injury was noted.  The Veteran reported running with a ruck sack when he had a sudden onset of sharp, right flank pain.  He stated that it was a pinching sensation that was felt in his right ischium and testicle, posterior thigh, and behind the right knee.  He called it a burning pain in his calf.  

The examiner noted that the Veteran had undergone a left microdiscectomy in December 2008.  After examination, the Veteran was diagnosed as having chronic right flank pain, intercostal muscle in origin, and left L5-S1 microdiscectomy.  He opined that it was less likely that the current herniated disc (post-surgery) of the left-sided microdiscectomy was related to the injury in service.  The examiner noted that the Veteran had chronic right sided pain which tended to be in the flank.  He stated that the areas associated with right testicle ischail area, hamstrings, and the popliteal did not fit with lumbar radiculopathy.  

An additional examination was afforded in September 2011 for the purpose of determining whether the Veteran had a diagnosable disability related to the treatment in service for right flank pain and, if so, was it related to in-service treatment.  The examiner answered the question in the negative.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the report.  

The Veteran was noted to have right-sided symptoms on examination and a history of injury in October 1998 with normal labs, X-rays, ultrasound and no diagnosed condition.  Since that time, the Veteran had had intermittent symptoms.  The examiner noted that there was no "service documentation" for left-sided back or buttock symptoms.  The 2008 discectomy was noted.  Based on his review, the examiner found that there was again no diagnosable condition for right flank pain.  He also indicated that there were no findings on lumbar examination, with absence of tenderness, vertebral tenderness, and normal LS spine films in February 2011.

Finally, the Board sought an expert opinion through the Veterans Health Administration.  In November 2014 a VA physician commented that "flank pain" and back pain in general "may be difficult to isolate" and that without examining the Veteran he could not speculate as to the origin of the Veteran's pain.  

Notwithstanding the findings on the September 2011 examination, the Veteran has a current back disability as evidenced by back surgery and findings of disc disease.  He also has current right flank pain, although there is debate as to whether this is related to an underlying disability.  He did have a well-documented injury in service.  There has been debate among the medical professionals as to whether any of the current symptomatology and disability is related to the inservice injury.

It is not in dispute that the Veteran has consistently reported symptomatology since his in-service injury.  This gives more probative weight to the medical opinions linking the right flan pain and back disability to service.   Accordingly, the Board finds that the evidence supports the grant of service connection for a low back disability and associated right flank pain.


Based on the foregoing, the Board finds that service connection is not warranted to right flank pain or for the Veteran's diagnosed low back disability.  While the Veteran experienced some kind of injury in service that continues to be bothersome, the pain has not been linked to a diagnosed medical disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here there opinions linking the right flank pain to underlying musculoskeletal causes. 

Accordingly, service connection for back and right flank disabilities is granted.

GERD

Service treatment records show that GERD was not identified on the examination for entrance into service.  Service treatment records do not document this disorder, but the Veteran has competently reported in-service symptoms.

An October 1999 VA examination report indicates that the Veteran described having symptoms of gastroesophageal reflux disease and heartburn prior to entry into service.  He was taking Tums antacid tablets.  Once he entered the military, during basic training his heartburn became more symptomatic.  He indicated that this was mainly due to the fact that he was not allowed to have any form of medication on hand in basic training.  After large meals or consuming alcohol the Veteran reported that he would have regurgitation and water breath phenomenon.  He was diagnosed with gastroesophageal reflux disease, mild, present prior to military service.  The examiner found that this condition did not appear to have been exacerbated by military service.  

Upon examination in February 2011, the Veteran again stated that he thought he had gastroesophageal reflux disease before he went into military service.  He indicated that there was no change in his activity during military service and the condition did not interfere with his service.  He did not adjust his activities based on his heartburn.  The Veteran continued to have symptoms after service, trying different medications with varying success.  The Veteran was diagnosed with gastroesophageal reflux disease.  The examiner stated that this probably started pre-military but was not aggravated by military service.  

The Veteran is presumed to have been in sound condition when he entered service, except for conditions noted on the examination when he was accepted for such service.  38 U.S.C.A. § 1111 (West 2014).  The presumption is rebutted only if there is clear and unmistakable evidence that the disability both pre-existed service and was not aggravated in service.  

The evidence is not clear and unmistakable on either pre-existence or aggravation.  The VA examiner noted only a probability of pre-existence and the Veteran has reported only that he thought he had GERD prior to service.  The Veteran reported an increase in symptomatology in service and the VA examiner did not provide a rationale for finding no aggravation.  Hence the presumption of soundness is not rebutted.  The case than becomes a normal claim for service connection.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The record shows a current diagnosis of GERD.  The Veteran has provided competent and credible reports of pertinent symptomatology in service.  The VA examiners seem to have linked the current symptomatology to the in-service symptomatology.  The elements of service connection have all been established and the claim is granted.














							(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for a lumbar spine disability, status post left L5-S1 microdiscectomy, is reopened.

Service connection for a lumbar spine disability, status post left L5-S1 microdiscectomy, is granted.

Service connection for right flank pain is granted.

Service connection for GERD is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


